‘,     -




                                       TRE~ATTORNEYGENERAI-
                                               OF TEXAS
                                                      AWeTIN.     Tlss4el         787ll
           JOEN     I..     EILL
     *--                  a-Am.


                                                                August      12,   1974



                  The Honorable   James D. ,Keister                                  Opinion    No. H- 368
                  Chairman
                  Texas State Board of Physical                                      Re: Whether “direct super-
                    Therapy Examiners                                                vision” as used in 0 6 of
                  3010 Brentwood                                                     Article 4512e. V. T. C. S.,
                  Amarillo,  Texas   79106                                           requires   physical presence
                                                                                     of supervising    physician to
                                                                                     exempt therapist from
                                                                                     requirement    of license.

                  Dear       Chairman      Keister:

                           You have asked              us whether “direct supervision”      as used in 5 6 of
                  Article 4512e, V. T. C.             S. (Acts 1971, 62nd Leg.,    ch. 836, p. 2542) requires
                  the physical presence               of a supervising physician in order to effect an exemp-
                  tion from its provisions               for employees  performing    physical therapy
                  services   in a licensed             hospital.

                           Article 4512e creates the Board of Physical       Therapy Examiners,
                  providea for the licensing    of physical therapists    and regulationof     the
                  practice   of physical ,therapy.   By the express provision      of §‘6 thereof,
                  the Act does not apply to certain persons,       including “an employee per-
                  forming services      under the direct supervision    of a physician in a hospital
                  licensed under [Article 4437f, V. T. C. S., the Texas Hospital Licensing
                  Law]. ”

                           Unlike a “physical  therapist” [Set 1 (b)] or a “physical tberapist
                  assistant” [Sec. 1, (c)l, a physical therapy aide need not be licensed [Sec.
                  7] or even have an understanding      of “physical therapy. I’

                                   We are of the opinion     that the term          “direct    supervision”   as used




                                                                    p.   1720
The Honorable     James   D. Keister     page 2      (H-368)




in Sec. 6 of this statute  means “on-site’superviaion”      similar to that
required in Sec. 1 (d) when applied to persons having qualifications
equivalent to those of a physical therapy aide.       However,   when applied
to persons having qualifications    equivalent to those of a physical therapist
asistant, it meana only that the physician assumes responaibility        for the
care of the patient and the continuing direction and supervision      of the
hospital employee    to whom selective   forms of treatment are delegated,
similar tomthe continuing supervision     and direction indicated in Sec. l(a).
Attorney General Opinion C-795 (1966).

         We do not believe,     therefore,    that even “on-site”    supervision
necessarily    requires the continuous and con’stant physical presence            of the
physician during the entire therapy process.           If for each occasion     the
responsible    physiciarrpersonally     trains and instructs the hospital employee
in the process~ to ‘be employed and remains reasonably            available to inspect,
correct,    and direct the work of the employee,        we think the provision      will
be satisfied   though the physician     may not be physically     present duiing the
entire time the services .are being administered.            Bizselle v. State, 116
S.W.2d 385 (Tex. Crim. 1938); cf. Att~orney General Opinion H-27 (1973).

                                       SUMMARY

                      As used in § 6 of Article 4512e, V. T. C. S., an Act
                 regulating the practice    of physical therapy, the term
                 “direct supervision”     while not requiring the continuous
                 and constant physical presence       of a physician during
                 the entire therapy process,      does conte~mplate that the
                 physician undertake an active and continuing overview
                 of therapeutic  activities   to see that his supervision
                 control is in fact being implemented.

                                                     Very truly yours,
                                                     /-I




                                                     Attorney   General   of Texas




                                         p.   1721
-.   .




         The Honorable   James D. Keistex   page 3   (H-368)




         A PRRqVED:




         DAVID M. KENDALL,       Chairman
         Opinion Committee




                                            p. 1722